DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 - 21 are objected because of the following informalities: 
•	Claim 10, line 3, the recitation “…energization…” should read “…an energization…”.
•	Claim 10, line 2, the recitation “…voltage…” should read “…a voltage…”.
•	Claim 10, line 4, the recitation “…voltage…” should read “…a voltage…”.
•	Claims 15-18, line 2, the recitation “…quick charge…” should read “…a quick charge…”.
Claims 11-14, being dependent to claim 10 inherit the same problem and are also objected. 
Claim 19 contains the informality pointed out above in regards to claim 10 and is also objected for the same reasons.
•	Claim 20, line 3, the recitation “…energization…” should read “…an energization…”.
•	Claim 20, line 2, the recitation “…voltage…” should read “…a voltage…”.
•	Claim 20, line 3, the recitation “…voltage…” should read “…a voltage…”.
•	Claim 21, line 3, the recitation “…voltage…” should read “…a voltage…”.

•	Claim 21, line 4, the recitation “…voltage…” should read “…a voltage…”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim seem to disclose a second storage unit which is memory as specified in specification paragraph 0098, lines 8-9, and in page 28 (see description of reference signs), performing energization of the energy storage device? Examiner is not clear how does it rest the energization? Does it turn off the battery?  It is must memory, it does not do anything but store data. Thus, applicant’s specification states “second storage unit” 
The standard for determining whether the specification meets the enablement requirement is whether a person skilled in the art can make and use the claimed invention without undue experimentation. In re Wands, 858F.2d 731,737 (Fed. Cir. 1988).
Claims 14 and 17-18, being dependent to claim 13 inherit the same problem and are also rejected under this paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 - 21 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 10, line 8, the recitation "….another range…” is unclear. It’s not possible to ascertain the scope of the claim. It’s not clear if applicant is referring to “SOC% range” or “OCV range” or “time range” as illustrated in Figures 7 and 8. Or the applicant is referring to hysteresis range as specified in submitted specification paragraph 0015, lines 4-5. Clarification and correction is required. 

Claim 19 contains the informality pointed out above in regards to claim 10 and rejected under 35 USC 112(b) for the same reasons.
Claim 20, line 8, the recitation "….another range…” is unclear. It’s not possible to ascertain the scope of the claim. It’s not clear if applicant is referring to “SOC% range” or “OCV range” or “time range” as illustrated in Figures 7 and 8. Or the applicant is referring to hysteresis range as specified in submitted specification paragraph 0015, lines 4-5. Clarification and correction is required. 

Claim 21, line 89, the recitation "….another range…” is unclear. It’s not possible to ascertain the scope of the claim. It’s not clear if applicant is referring to “SOC% range” or “OCV range” or “time range” as illustrated in Figures 7 and 8. Or the applicant is referring to hysteresis range as specified in submitted specification paragraph 0015, lines 4-5. Clarification and correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to Judicial Exception (an abstract idea involving manipulation of data) without significantly more. 
Claim 10 recite(s) a management device comprising: 
an acquisition unit that acquires a change amount between voltage of an energy storage device when energization is rested from a state in which the energy storage device is energized and voltage when a period elapses (Abstract Idea – Acquiring difference/change between the voltages in rested state and voltage after a period elapse is an abstract idea involving manipulation of data (math) that is performed by the computer CPU 62 as specified in specification paragraph 0093 and as per the equation of page 15, last paragraph, also see Fig 14, Step S12); and 
a determination unit that determines whether the change amount is included in a second range corresponding to a first range where a difference in voltage between a storage amount- voltage characteristic during charge and a storage amount-voltage characteristic during discharge with respect to an identical storage amount is smaller than another range (Abstract Idea – determining whether the change amount of voltage included in a second range is both math as a comparison or mental step as a determination that is performed by the computer CPU 62, as specified in specification paragraph 0094 and as per the equation of page 15, last paragraph, also see Fig 14, Step S13).
This judicial exception is not integrated into a practical application because claim 10 recites steps of abstract idea (mental math) and data comparison. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquisition unit and determination unit are recited at a highly generic level without any specificity. The necessary steps of gathering data for use in an equation is not eligible if they are merely the generic way of 

Claim 11 recites an estimation unit that estimates the storage amount of the energy storage device based on the storage amount-voltage characteristics when the change amount is determined to be included in the second range (Abstract Idea – estimating a storage amount based on voltage characteristics is an abstract idea involving comparing data with other data and making a determination that is performed by the computer CPU 62 as specified in specification paragraph 0095, which examiner considers this step as a mental step Fig 14, Step S15)  .

Claim 12 recites a first storage unit that stores the second range for each energization rate of the energy storage device (Not abstract Idea – storing range in memory is conventional and routine or insignificant post solution activity), wherein the determination unit specifies the second range corresponding to the energization rate stored in the first storage unit (Not abstract Idea – specifying range is well understood, routine and conventional), 
As evidence, the Examiner presents the following prior art references (1) Satake (US # 20170368853) which demonstrate storing the state of charge range (Figure 1, 
and determines whether the change amount is included in the second range (CPU 62 determines whether the change amount of voltage included in a second range, as specified in specification paragraph 0094 and as per the equation of page 15, last paragraph, which examiner considers as a mental step).

Claim 13 recites a second storage unit that performs energization of the energy storage device at a predetermined rate, rests the energization every time the storage amount changes by a predetermined amount, acquires the change amount between the voltage of the energy storage device when the energization is rested and the voltage when the period elapses (Abstract Idea – Acquiring difference/change between the voltages in rested state and voltage after a period elapse is an abstract idea involving manipulation of data that is performed by the computer CPU 62 as specified in specification paragraph 0093 and as per the equation of page 15, last paragraph) and stores a change amount characteristic indicating a relationship between the storage amount or the voltage and the change amount (Not abstract Idea – storing change amount in memory is well understood, routine and conventional). 
As evidence, the Examiner presents the following prior art reference Shiraishi et al. (US # 20130300425) which demonstrate storing change amount (Figure 1, Paragraph 0047).

(abstract Idea – specifying range is an abstract idea (mental step), as specified in paragraph [0124])
wherein the first storage unit stores the specified second range (Not abstract Idea – storing range in memory is well understood, routine and conventional), 
As evidence, the Examiner presents the following prior art references (1) Satake (US # 20170368853) which demonstrate storing the state of charge range (Figure 1, Memory 12, Paragraph 0081); and (2) Shiraishi et al. (US # 20130300425, Figure 1, Paragraph 0047).

Claim 14 recites further comprising an update unit that updates the first range according to degradation of the energy storage device (abstract Idea – updating first range is an abstract idea (mental step), as specified in paragraph [0123]).
wherein the specification unit updates the second range by specifying the second range corresponding to the first range updated by the update unit based on the change amount characteristic (Not abstract Idea – updating second range is well understood, routine and conventional), 
As evidence, the Examiner presents the following prior art reference (1) Kang et al. (US # 20100036626) which demonstrate repeatedly storing the range (Figure 1, Memory 104, Paragraph 0079).

(Not abstract Idea – storing range in memory is well understood, routine and conventional), 
As evidence, the Examiner presents the following prior art references (1) Satake (US # 20170368853) which demonstrate storing the state of charge range (Figure 1, Memory 12, Paragraph 0081); and (2) Shiraishi et al. (US # 20130300425, Figure 1, Paragraph 0047).
and 
the estimation unit estimates the storage amount of the energy storage device based on the second range (abstract Idea – estimating the storage amount is an abstract idea (mental step), as specified in paragraph [0095]).

Claim 15 recites wherein the estimation unit estimates the storage amount of the energy storage device after quick charge of the energy storage device (abstract Idea - Estimation is still just a mental step, while the applicant has not positively and actively claimed that the quick charging has occurred, only that an estimation is occurring for a calculation of the storage amount of the energy storage device after a hypothetical quick charge has occurred. Including that the management device controls “a/the” charger to quick charge the ESD in this claim would make it eligible).

Claim 16 recites wherein the estimation unit estimates the storage amount of the energy storage device after quick charge of the energy storage device (abstract Idea - Estimation is still just a mental step, while the applicant has not positively and actively claimed that the quick charging has occurred, only that an estimation is occurring for a calculation of the storage amount of the energy storage device after a hypothetical quick charge has occurred. Including that the management device controls “a/the” charger to quick charge the ESD in this claim would make it eligible).

Claim 17 recites wherein the estimation unit estimates the storage amount of the energy storage device after quick charge of the energy storage device (abstract Idea - Estimation is still just a mental step, while the applicant has not positively and actively claimed that the quick charging has occurred, only that an estimation is occurring for a calculation of the storage amount of the energy storage device after a hypothetical quick charge has occurred. Including that the management device controls “a/the” charger to quick charge the ESD in this claim would make it eligible).

Claim 18 recites wherein the estimation unit estimates the storage amount of the energy storage device after quick charge of the energy storage device (abstract Idea - Estimation is still just a mental step, while the applicant has not positively and actively claimed that the quick charging has occurred, only that an estimation is occurring for a calculation of the storage amount of the energy storage device after a hypothetical quick charge has occurred. Including that the management device controls “a/the” charger to quick charge the ESD in this claim would make it eligible).

Claim 19 recites an energy storage module comprising: an energy storage device; and the management device according to claim 10 (similar analysis of claim 10 applies).

Claim 20 recites a management method comprising: 
acquiring a change amount between voltage of an energy storage device when energization is rested from a state in which the energy storage device is energized and voltage when a period elapses (Abstract Idea – Acquiring difference/change between the voltages in rested state and voltage after a period elapse is an abstract idea involving manipulation of data (math) that is performed by the computer CPU 62 as specified in specification paragraph 0093 and as per the equation of page 15, last paragraph, also see Fig 14, Step S12); and 
determining whether the change amount is included in a second range corresponding to a first range where a difference in voltage between a storage amount-voltage characteristic during charge and a storage amount-voltage characteristic during discharge with respect to an identical storage amount is smaller than another range (Abstract Idea – determining whether the change amount of voltage included in a second range is both math as a comparison or mental step as a determination that is performed by the computer CPU 62, as specified in specification paragraph 0094 and as per the equation of page 15, last paragraph, also see Fig 14, Step S13).
This judicial exception is not integrated into a practical application because claim 10 recites steps of abstract idea (mental math) and data comparison. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquisition unit and determination unit are recited at a highly generic level without any specificity. The necessary steps of gathering data for use in an equation is not eligible if they are merely the generic way of gathering that type of data.  So the acquisition unit and determination unit are not seen to be significantly more as claimed.  Further the recitations of the acquisition unit and determination unit are considered generic computer limitations that do not amount to significantly more either.  Thus the claim is rejected under 101 for containing ineligible subject matter without recitation of additional features that integrate the judicial exception into a practical application.

Claim 21 recites a non-transitory computer-readable medium storing a computer program that causes a computer to perform pieces of processing including: 
acquiring a change amount between voltage of an energy storage device when energization is rested from a state in which the energy storage device is energized and voltage when a period elapses (Abstract Idea – Acquiring difference/change between the voltages in rested state and voltage after a period elapse is an abstract idea involving manipulation of data (math) that is performed by the computer CPU 62 as specified in specification paragraph 0093 and as per the equation of page 15, last paragraph, also see Fig 14, Step S12); and 
determining whether the change amount is included in a second range corresponding to a first range where a difference in voltage between a storage amount-voltage characteristic during charge and a storage amount-voltage characteristic during discharge with respect to an identical storage amount is smaller than another range (Abstract Idea – determining whether the change amount of voltage included in a second range is both math as a comparison or mental step as a determination that is performed by the computer CPU 62, as specified in specification paragraph 0094 and as per the equation of page 15, last paragraph, also see Fig 14, Step S13).
This judicial exception is not integrated into a practical application because claim 10 recites steps of abstract idea (mental math) and data comparison. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquisition unit and determination unit are recited at a highly generic level without any specificity. The necessary steps of gathering data for use in an equation is not eligible if they are merely the generic way of gathering that type of data.  So the acquisition unit and determination unit are not seen to be significantly more as claimed.  Further the recitations of the acquisition unit and determination unit are considered generic computer limitations that do not amount to significantly more either.  Thus the claim is rejected under 101 for containing ineligible subject matter without recitation of additional features that integrate the judicial exception into a practical application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859